 


 HR 1448 ENR: PAWS for Veterans Therapy Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Seventeenth Congress of the United States of AmericaAt the First SessionBegun and held at the City of Washington on Sunday, the third day of January, two thousand and twenty-one 
H. R. 1448 
 
AN ACT 
To direct the Secretary of Veterans Affairs to carry out a pilot program on dog training therapy, and to amend title 38, United States Code, to authorize the Secretary of Veterans Affairs to provide service dogs to veterans with mental illnesses who do not have mobility impairments. 
 
 
1.Short titleThis Act may be cited as the Puppies Assisting Wounded Servicemembers for Veterans Therapy Act or the PAWS for Veterans Therapy Act. 2.Department of Veterans Affairs pilot program on dog training therapy (a)In generalNot later than 180 days after the date of the enactment of the Act, the Secretary of Veterans Affairs shall commence the conduct of a pilot program to provide canine training to eligible veterans diagnosed with post-traumatic stress disorder (in this section referred to as PTSD) as an element of a complementary and integrative health program for such veterans. 
(b)Duration; medical centers 
(1)DurationThe Secretary shall carry out the pilot program under subsection (a) for a 5-year period beginning on the date of the commencement of the pilot program. (2)Medical centersThe Secretary shall ensure that such pilot program is carried out by not fewer than five medical centers of the Department of Veterans Affairs located in geographically diverse areas. 
(c)Agreements with entitiesIn carrying out the pilot program under subsection (a), the Secretary shall seek to enter into agreements with nongovernmental entities that the Secretary determines have the demonstrated ability to provide the canine training specified in subsection (a). (d)Required conditionsThe Secretary shall include in any agreement under subsection (c) conditions requiring that the nongovernmental entity seeking to enter into the agreement— 
(1)submits to the Secretary certification that the entity is an accredited service dog training organization; (2)agrees to ensure that veterans participating in the pilot program under subsection (a) receive training from certified service dog training instructors for a period of time determined appropriate by the entity; 
(3)agrees to ensure that veterans participating in such pilot program are prohibited from having access to a dog under such pilot program at any time during such participation without the supervision of a certified service dog training instructor; (4)agrees to ensure that veterans participating in such pilot program receive training in skills unique to the needs of the veteran to address or alleviate PTSD symptoms of the veteran; 
(5)agrees not to use shock collars or prong collars as training tools and to use positive reinforcement training; and (6)agrees to provide any follow-up training support specified in subsection (e)(2), as applicable. 
(e)Adoption of dog 
(1)In generalA veteran who has participated in the pilot program under subsection (a) may adopt a dog that the veteran assisted in training during such pilot program if the veteran and the veteran’s health provider (in consultation with the entity that provided the canine training with respect to the dog under such pilot program) determine that it is in the best interest of the veteran. (2)Follow-up training supportIf a veteran adopts a dog under paragraph (1), the entity that provided the canine training with respect to the dog under the pilot program shall provide follow-up training support for the life of the dog. Such support shall include the provision of a contact plan between the veteran and the entity that enables the veteran to seek and receive assistance from the entity to ensure the dog is being properly cared for. 
(f)Eligibility for other care and treatmentParticipation in the pilot program under subsection (a) may not preclude a veteran from receiving any other medical care or treatment for PTSD furnished by the Department, including therapy, for which the veteran is otherwise eligible. (g)Collection of dataIn carrying out this section, the Secretary shall— 
(1)develop metrics and other appropriate means to measure, with respect to veterans participating in the pilot program under subsection (a)— (A)the number of such veterans participating; 
(B)the satisfaction of such veterans with the pilot program; (C)whether participation in the pilot program resulted in any clinically relevant improvements for such veterans, as determined by the health care provider or clinical team that referred the veteran to participate in the pilot program; and 
(D)such other factors as the Secretary may determine appropriate; and (2)establish processes to document and track the progress of such veterans under the pilot program with respect to health benefits and improvements. 
(h)Report by secretaryNot later than 1 year before the date on which the pilot program under subsection (a) terminates, the Secretary shall submit to the Committees on Veterans’ Affairs of the House of Representatives and the Senate a report containing the recommendations of the Secretary regarding— (1)whether to extend or make permanent the pilot program; and 
(2)the feasibility and advisability of expanding the pilot program to address mental health conditions other than PTSD. (i)GAO briefing and study (1)BriefingNot later than 1 year after the date of the commencement of the pilot program under subsection (a), the Comptroller General of the United States shall provide to the Committees on Veterans’ Affairs of the House of Representatives and the Senate a briefing on the methodology established for the pilot program. 
(2)ReportNot later than 270 days after the date on which the pilot program terminates, the Comptroller General shall submit to the committees specified in paragraph (1) a report on the pilot program. Such report shall include an evaluation of the approach and methodology used for the pilot program with respect to— (A)assisting veterans with PTSD; and 
(B)measuring relevant metrics, such as reduction in scores under the Clinician Administered PTSD Scale (CAPS), improvement in psychosocial function, and therapeutic compliance. (j)DefinitionsIn this section: 
(1)The term accredited service dog training organization means an organization described in section 501(c)(3) of the Internal Revenue Code of 1986 that— (A)provides service dogs to veterans with PTSD; and 
(B)is accredited by an accrediting organization with demonstrated experience, national scope, and recognized leadership and expertise in the training of service dogs and education in the use of service dogs (as determined by the Secretary). (2)The term eligible veteran means a veteran who— 
(A)is enrolled in the patient enrollment system in the Department of Veterans Affairs under section 1705 of title 38, United States Code; and (B)has been recommended for participation in the pilot program under subsection (a) by a qualified mental health care provider or clinical team based on medical judgment that the veteran may benefit from such participation with respect to the diagnosed PTSD of the veteran. 
(3)The term service dog training instructor means an instructor who provides the direct training of veterans with PTSD in the art and science of service dog training and handling.  3.Provision of service dogs and veterinary insurance benefits to veterans with post-traumatic stress disorder who do not have certain impairments (a)In generalSection 1714 of title 38, United States Code, is amended by adding at the end the following new subsections: 
 
(e)The Secretary may provide a service dog to a veteran under subsection (c)(3) regardless of whether the veteran has a mobility impairment. (f) (1)The Secretary shall provide to any veteran described in paragraph (2) a commercially available veterinary insurance policy for each dog provided to such veteran under subsection (b) or (c). 
(2)A veteran described in this paragraph is a veteran who— (A)is diagnosed with post-traumatic stress disorder or a visual, hearing, or substantial mobility impairment; 
(B)has received a dog under subsection (b) or (c) in connection with such disorder or impairment; and (C)meets such other requirements as the Secretary may prescribe.. 
(b)ApplicabilitySection 1714(f) of title 38, United States Code, as added by subsection (a), shall apply with respect to a veteran provided a dog by the Secretary of Veterans Affairs on or after the date of the enactment of this Act.  Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 